UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6305


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STEVEN ISAAC TROTMAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Virginia, at Norfolk.     Raymond A. Jackson, District Judge.
(2:01-cr-00180-RAJ-2)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Isaac Trotman, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven   Isaac   Trotman       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.              We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                 United

States   v.   Trotman,   No.   2:01-cr-00180-RAJ-2        (E.D.   Va.   filed

Feb. 3 & entered Feb. 6, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                      2